Plaintiff instituted this action for the purpose of procuring a decree of divorce and a share of the property belonging to her husband and herself. After a hearing, the trial court entered an interlocutory order awarding the divorce to each of the parties and dividing their property between them. From this order defendant appeals, assigning error only upon the division of the property as made by the trial court.
[1] From an examination of the record, we are satisfied that, in granting a divorce to both wife and husband, the trial court did not err. In actions for divorce, the judgment of the superior court should receive especial consideration. The trial judge has the advantage of seeing the parties and their witnesses, can propound to them such questions as may be deemed material to a complete disclosure of all facts, has power to direct that additional witnesses be summoned, and occupies an unusually advantageous position in determining *Page 229 
the questions presented for decision. An interlocutory order granting a divorce should not be reversed unless it very clearly appears that the trial court committed error which requires such action. We are satisfied that no such case is here presented, and that the record does not warrant reversal of the order granting a divorce.
The parties were married during the month of February, 1925. Appellant is a bookkeeper and respondent a stenographer. After her marriage, respondent continued in her employment at all times, save that, for the past two years or so, she has worked no more than half time. The trial court found that all the property of the parties was community in its nature, and divided the same between them on that basis. At the time of the divorce, the property was worth between six and seven thousand dollars, of which appellant received a substantial portion, although less than half.
Appellant, while conceding that the superior court exercises a large discretion in making such a division of property as is here presented, argues that the trial court failed to have sufficient regard to the merits of the parties and the source of the property which was being divided.
Careful examination of the record convinces us that no showing is made which requires reversal of the order entered by the superior court. While the award to respondent seems liberal, that court was in a better position than are we to determine the matter, and such an order as was here entered will not be overturned unless it clearly appears that the trial court failed to do substantial justice between the parties. It can not be held that such a showing is here made, and the judgment appealed from is affirmed.
MILLARD, MAIN, MITCHELL, HOLCOMB, and BLAKE, JJ., concur. *Page 230